Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5 and 7-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Bergheim et al. U. S. Publication 2007/0270944 A1 is the closest prior art disclosing an implantable prosthetic heart valve, comprising: an annular frame comprising an inflow end and an outflow end and being radially collapsible and expandable between a radially collapsed configuration and a radially expanded configuration, the frame defining an axial direction extending from the inflow end to the outflow end; a leaflet structure positioned within the frame and secured thereto; and an outer skirt comprising fabric, wherein the outer skirt is coupled to an outer surface of the frame and further comprises: an upper end; a lower end; an intermediate portion disposed between the upper end and the lower end, wherein the intermediate portion comprises a radially outwardly facing surface, a first axial end, and a second axial end, and wherein the radially outwardly facing surface comprises an outer diameter and is flat when the frame is in the radially expanded configuration; and a second transition section extending from the second axial end of the intermediate portion toward the lower end, wherein the lower end is axially spaced from the second axial end, and wherein the second transition section transitions from the outer diameter of the intermediate portion to a second diameter, which is less than the outer diameter. However, Bergheim et al. does not expressly disclose nor render obvious a first transition section extending from the first axial end of the intermediate portion toward the upper end, wherein the upper end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774